DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2021 and 12/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (US 2015/0330593 Hereinafter Larsen).
Regarding claim 1, Larsen discloses a lamp assembly for a vehicle, comprising: 
a plurality of light-emitting diodes (150 and 160, Fig. 2) mounted in or on the vehicle, the plurality of LEDs being arranged in a linear pattern (Fig. 2); and 
an elongated optical member (110, Figs. 2-5) disposed longitudinally along the linear pattern of the plurality of LEDs, the elongated optical member being configured to receive light .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2015/0330593 Hereinafter Larsen) in view of Paroni et al (US 2018/0149335 Paroni).
Regarding claim 1, Larsen teaches a lamp assembly for a vehicle, comprising: 
a plurality of light-emitting diodes (150 and 160, Fig. 2) mounted in or on the vehicle, the plurality of LEDs being arranged in a linear pattern (Fig. 2), and 
a corresponding plurality of lit images (F1-F4, Fig. 4, Paragraph 0059-0061).
Larsen fails to teach the required elongated optical member.
Paroni teaches a lamp assembly for a vehicle, comprising: 
a plurality of light-emitting diodes (top or bottom row of 16, Paragraph 0038, Fig. 2 or 10) mounted in or on the vehicle, the plurality of LEDs being arranged in a linear pattern (Fig. 2); and 
an elongated optical member (84, Fig. 10) disposed longitudinally along the linear pattern of the plurality of LEDs (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the elongated optical member of Paroni between the LEDs and 

Regarding claim 2, Larsen teaches a plurality of lit images (F1-F4, Fig. 4, Paragraph 0059-0061).
Larsen fails to teach the elongated optical member.
Paroni teaches the elongated optical member is configured to radially focus the light from the LEDs into the corresponding emission surface (76 and 20, Fig. 10, Paragraphs 0092-0093).

Regarding claim 3, Larsen fails to teach teaches the elongated optical member.
Paroni teaches the elongated optical member is positioned a first distance from the linear pattern of LEDs (Fig. 10).
While Paroni fails to explicitly teach the first distance being greater than a diameter of the elongated optical member. The Examiner takes official notice in looking at the images of the prior art that having the first distance being greater than a diameter of the elongated optical member would have well within one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the first distance being greater than a diameter of the elongated optical member, in order to meet the required light distribution for the proper illumination of the device.

Regarding claim 4, Larsen teaches the plurality of LEDs are each spaced apart in the linear pattern by a second distance (distance between 150 and 160 shown in Fig. 2).

Paroni teaches the plurality of LEDs are each spaced apart in the linear pattern by a second distance.
While Paroni fails to explicitly teach the second distance being less than the first distance. The Examiner takes official notice in looking at the images of the prior art that having the second distance being less than the first distance would have been well within one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the second distance being less than the first distance, in order to teach a specific distance between LEDs in the overall lighting device and provide the desired light distribution.

Regarding claim 5, Larsen teaches a corresponding plurality of lit images appear as one homogenous line image (Fig. 5).
Larsen fails to teach an optical sheet.
Paroni teaches  an optical sheet (52, Fig. 10) is disposed between the plurality of LEDs (16, Fig. 10) and the elongated optical member (84, Fig. 10), the optical sheet being configured to homogenize the light received from the plurality of LEDs such that the corresponding light appears as one homogenous light.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the optical sheet and the elongated optical member being disposed between the plurality of LEDs and the lit images of Larsen, in order to provide a properly 

Regarding claim 6, the optical sheet comprises a plurality of light-modifying elements (52, Fig. 10), the plurality of light-modifying elements being configured for diffusing light along a longitudinal direction of the elongated optical member for smoothing light from the plurality of LEDs (Paragraph 0065, specifically the diffusion effect happens laterally and longitudinally).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2015/0330593 Hereinafter Larsen) in view of Sobczyk et al. (US 9976708 Hereinafter Sobczyk).
Regarding claim 7, Larsen teaches a vehicle lamp assembly, comprising: 
a plurality of light-emitting diodes (8, Fig. 2) forming a linear array of LEDs (Figs. 2-5); and 
such that light emitted from each of the LEDs of the linear array traverses radially through the images (F1-f4, Fig. 4).
Larsen fails to teach a printed circuit board, and a primary light pipe.
Sobczyk teaches a plurality of light-emitting diodes (2, Fig. 2) mounted to a printed-circuit board (5, Fig. 2A; Column 2, lines 12-20) to form a linear array of LEDs (Fig. 2b), and
a primary light pipe (3, Fig. 1a and 1B) disposed adjacent to the linear array of LEDs and aligned longitudinally along the linear array of LEDs, such that light emitted from each of the LEDs of the linear array traverses radially through the primary light pipe (Fig. 1A and 1B).


Regarding claim 8, Larsen fails to teach the primary light pipe.
Sobczyk teaches the primary light pipe is disposed immediately adjacent to the linear array of LEDs such that no gap exists therebetween (Fig. 1A and 1B), thereby forming a plurality of spot images projected from the primary light pipe (Fig. 1A and 1B).

Claims 7, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2015/0330593 Hereinafter Larsen) in view Daimon (US 2009/0168419)
Regarding claim 7, Larsen teaches a vehicle lamp assembly, comprising: 
a plurality of light-emitting diodes (8, Fig. 2) forming a linear array of LEDs (Figs. 2-5); and 
such that light emitted from each of the LEDs of the linear array traverses radially through the images (F1-f4, Fig. 4).
Larsen fails to teach a printed circuit board, and a primary light pipe.
Daimon teaches a plurality of light-emitting diodes (22, Fig. 7) mounted to a printed-circuit board (18, Fig. 7, Paragraph 0171) to form a linear array of LEDs (Fig. 7), and
a primary light pipe (160, Fig. 7) disposed adjacent to the linear array of LEDs and aligned longitudinally along the linear array of LEDs, such that light emitted from each of the LEDs of the linear array traverses radially through the primary light pipe (Fig. 7).


Regarding claim 9, Larsen fails to teach the light pipe.
Daimon teaches a first optical sheet (66, Fig. 3) disposed adjacent to the primary light pipe for homogenizing the light from the primary light pipe to form a lit line image along a longitudinal length of the primary light pipe (Paragraph 0183).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the first optical sheet adjacent to the primary light pipe to homogenize the light from the primary light pipe, in order to scatter the light being emitted from the light pipe over the surface area of the second light pipe thereby allowing for better scattering from the second light pipe.

Regarding claim 13, Larsen fails to teach the light pipe.
Daimon teaches a secondary light pipe (162, Fig. 7) adjacent the first optical sheet opposite the primary light pipe, such that homogenized light from the first optical sheet is configured to illuminate the secondary light pipe for providing a lit line image (Fig. 7).

Regarding claim 14, Daimon teaches a secondary light pipe (162, Fig. 7) adjacent the first optical sheet (specifically the optical sheet shown in Fig. 3, and taught above in claim 9) opposite the primary light pipe, such that homogenized light from the first optical sheet is 
Daimon fails to teach a plurality of secondary light pipes.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added multiple secondary light pipes, in order to produce a plurality of lit line images and spread the light over a larger area. Additionally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2015/0330593 Hereinafter Larsen) in view Daimon (US 2009/0168419) and further in view of Holman et al. (US 2004/0080938 Hereinafter Holman).
Regarding claim 10, Daimon teaches the light pipe.
Larsen fails to teach the light pipe.
Holman teaches a second optical sheet (60, Fig. 7) disposed adjacent to the first optical sheet (58, Fig. 7) opposite the light guide for further homogenizing the light.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the optical sheet of Daimon with the first and second optical sheets of Holman, in order to provide horizontal and vertical light homogenizing (Holman, Paragraph 0394)

Regarding claim 11, Larsen in view of Daimon fail to teach the first and second optical sheets.


Regarding claim 15, Daimon teaches the primary light pipe.
Larsen in view of Daimon fail to teach a diffusion lens.
Holman teaches a diffuser lens (20, Fig. 1) disposed adjacent to the first optical sheet (58, Fig. 1, Paragraph 0431) opposite the light guide (34, Fig. 1) for further homogenizing the light.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the diffusion layer of Holman next to the first optical sheet opposite the primary light pipe of Daimon as taught by Holman, in order to provide a more diffuse light over a larger area of a the lighting device.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2015/0330593 Hereinafter Larsen) in view Daimon (US 2009/0168419) and further in view of Paroni et al. (US 2018/0149335 Hereinafter Paroni).
Regarding claim 10, Daimon teaches the light pipe.
Larsen fails to teach the light pipe.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the optical sheet of Daimon with the first and second optical sheets of Holman, in order to provide horizontal and vertical light homogenizing (Holman, Paragraph 0394)

Regarding claim 12, Larsen in view of Daimon fail to teach the first and second optical sheets.
Paroni teaches the first optical sheet (80, Fig. 8) and the second optical sheet (48, Fig. 8) each comprise a plurality of aligned light modifying members (84 and 52, Paragraphs 0076-0079), and the plurality of aligned light modifying members of the first optical sheet are arranged parallel to the plurality of aligned light modifying members of the second optical sheet (Fig. 8, Paragraphs 0076-0079), and the first optical sheet is disposed adjacent the second optical sheet with a gap therebetween (Fig. 8).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zozgornik (US 2020/0103086) teaches an elongated member corresponding to LEDs. Kishimoto (US 2011/0280039) teaches LEDs, elongated pipe and vehicle lamp. LIU (US 2019/0072708) teaches LEDs corresponding to a light pipe. Dubose (US 2016/0091162) teaches LEDs emitting light across a light pipe. Martoch et al. (US 2019/0293857) teaches LEDs .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.